DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4 (and 14), the claim states: “the sub-band is a unit of sub-band corresponding to listen-before-talk” which is unclear.  Examiner assumes Applicant is trying to say something similar in Para [0343]: LBT may be performed units of 20 MHz.  That is the sub-band is the unit size that LBT is performed in or the sub-band is a LBT sub-band.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al (US 2019/0349983, hereinafter Loehr, claiming the priority date of provisional application 62/669,300), in view of Takeda et al (US 2021/0410177, hereinafter Takeda) and in view of Li et al (US 2020/0015176, hereinafter Li).

Regarding claim 1, Loehr discloses a method comprising: receiving, by a wireless device, one or more messages comprising configuration parameters indicating a plurality of configured grant configurations for one or more bandwidth parts (BWPs) of a cell (a serving cell is configured with multiple grant configurations for each of the BWPs, Para [0120], the grant configurations are configured by RRC signaling (sent to the UE) per cell per BWP, Para [0061] or Para [0043] of the provisional); 											receiving a downlink control information indicating activation or release of a first configured grant configuration, among the plurality of configured grant configurations, for a first BWP of the one or more BWPs (receiving an indication from BS of which configured grants are to be used upon change to the active BWPs, Para [0121], activating or de-activating configured grants with the activation or de-activation of corresponding BWP(s) which can be indicated by DCI or MAC CE signaling, Para [0065-66], activation/deactivation status of configured grants can be done be bitmap, Para [0064] or Para [0046-48] of the provisional);		 					but does not disclose transmitting a confirmation indicating that the wireless device received the downlink control information indicating the activation or the release of the first configured grant configuration, wherein the confirmation comprises: an identifier of the first BWP and an identifier of a sub-band of the first BWP.  Takeda discloses the UE can transmit a confirmation MAC CE and the CG confirmation can include information indicating a cell/carrier ID and a BWP ID, Para [0136-139].  Li discloses the carrier can have a 100 MHz bandwidth divided into five 20 MHz BWPs (i.e. sub-bands), Para [0208].  Therefore the confirmation MAC CE can have the ID of the larger frequency bandwidth and the ID of the smaller frequency bandwidth, in this case wideband BWP (100 MHz) and sub-band (20 MHz).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Takeda and Li in 
Regarding claim 11,  Loehr discloses a wireless device (UE, Fig. 6) comprising: one or more processors (processor, Fig. 6); and memory storing instructions that, when executed by the one or more processors (memory, Fig. 6), cause the wireless device to: receive one or more messages comprising configuration parameters indicating a plurality of configured grant configurations for one or more bandwidth parts (BWPs) of a cell (a serving cell is configured with multiple grant configurations for each of the BWPs, Para [0120], the grant configurations are configured by RRC signaling (sent to the UE) per cell per BWP, Para [0061] or Para [0043] of the provisional); receive a downlink control information indicating activation or release of a first configured grant configuration, among the plurality of configured grant configurations, for a first BWP of the one or more BWPs (receiving an indication from BS of which configured grants are to be used upon change to the active BWPs, Para [0121], activating or de-activating configured grants with the activation or de-activation of corresponding BWP(s) which can be indicated by DCI or MAC CE signaling, Para [0065-66], activation/deactivation status of configured grants can be done be bitmap, Para [0064] or Para [0046-48] of the provisional);	but does not disclose transmit a confirmation indicating that the wireless device received the downlink control information indicating the activation or the release of the first configured grant configuration, wherein the confirmation comprises: an identifier of the first BWP; and an identifier of a sub-band of the first BWP.  Takeda discloses the UE can transmit a confirmation MAC CE and the CG confirmation can include information indicating a cell/carrier ID and a BWP ID, Para [0136-139].  Li discloses the carrier can have a 100 MHz bandwidth divided into five 20 MHz BWPs, Para [0208].  Therefore the confirmation MAC CE can have the ID of the larger frequency bandwidth and the smaller frequency bandwidth, in this case wideband BWP (100 MHz) and sub-band (20 MHz).  
Regarding claim 21, Loehr discloses a system (Fig. 1) comprising: a base station (BS, Fig. 1); and a wireless device (UE, Fig. 1) comprising: one or more processors (processor, Fig. 6); and memory storing instructions that (memory, Fig. 6), when executed by the one or more processors, cause the a serving cell is configured with multiple grant configurations for each of the BWPs, Para [0120], the grant configurations are configured by RRC signaling (sent to the UE) per cell per BWP, Para [0061] or Para [0043] of the provisional); receive a downlink control information indicating activation or release of a first configured grant configuration, among the plurality of configured grant configurations, for a first BWP of the one or more BWPs (receiving an indication from BS of which configured grants are to be used upon change to the active BWPs, Para [0121], activating or de-activating configured grants with the activation or de-activation of corresponding BWP(s) which can be indicated by DCI or MAC CE signaling, Para [0065-66], activation/deactivation status of configured grants can be done be bitmap, Para [0064] or Para [0046-48] of the provisional); but does not disclose transmitting, to the base station, a confirmation indicating that the wireless device received the downlink control information indicating the activation or the release of the first configured grant configuration, wherein the confirmation comprises: an identifier of the first BWP; and an identifier of a sub-band of the first BWP.  Takeda discloses the UE can transmit a confirmation MAC CE and the CG confirmation can include information indicating a cell/carrier ID and a BWP ID, Para [0136-139].  Li discloses the carrier can have a 100 MHz bandwidth divided into five 20 MHz BWPs, Para [0208].  Therefore the confirmation MAC CE can have the ID of the larger frequency bandwidth and the smaller frequency bandwidth, in this case wideband BWP (100 MHz) and sub-band (20 MHz).  

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr, in view of Takeda, in view of Li and in view of 3GPP paper: “Transmission with configured grant for NR-U” (R2-1901334, hereinafter Huawei, as disclosed by the Applicant in the IDS).

Regarding claims 2 and 12, Loehr discloses the method/device of claim 1/11, but not wherein the first BWP comprises one or more sub-bands comprising the sub-band.  Huawei discloses a wide-band BWP can be comprised of multiple sub-bands, Section 2.1.  It would have been obvious to 
Regarding claims 3 and 13, Loehr discloses the method/device of claim 1/11, but not wherein the first configured grant configuration is for the sub-band of the first BWP.  Huawei discloses multiple configurations can be configured and activated on one BWP, where the configuration is associated with one sub-band within the BWP, Section 2.1.  
Regarding claims 4 and 14, Loehr discloses the method/device of claim 3/13, but not wherein the sub-band is a unit of listen-before-talk.  Huawei disclose LBT can be performed in units of 20 Mhz, Section 2.1, which can be considered a sub-band. 

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr, in view of Takeda, in view of Li and in view of Karaki et al (US 2020/0359409, hereinafter Karaki, claiming the priority date of provisional application 62/806,615).

Regarding claims 5 and 15, Loehr discloses the method/device of claim 1/11, but not wherein the confirmation further comprises an identifier of the cell.  Karaki discloses the wireless device can confirm using a MAC CE and the MAC CE can carry a cell or carrier index, Para [0200] or Para [0155] from the provisional.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Karaki in the system of Loehr in view with Takeda and Li in order to assign resources for configured UL wireless devices and enhance UL operation on unlicensed spectrum using configured UL.
Regarding claims 6 and 16, Loehr discloses the method/device of claim 1/11, but not wherein the confirmation further comprises an identifier of the first configured grant configuration.  Karaki discloses the wireless device can confirm using a single MAC CE which includes the status of all configurations, Para [1098] or Para [0153] from the provisional. 
Regarding claims 7 and 17, Loehr discloses the method/device of claim 1/11, but not wherein the confirmation is a medium-access control: control element (MAC CE).  Karaki discloses the wireless device can confirm activated or deactivated configurations using a MAC CE, Para [0198] or Para [0153] from the provisional. 

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr, in view of Takeda, in view of Li and in view of 3GPP paper: “Enhanced UL transmission with configured grant for URLLC” (R1-1902809, hereinafter NTT, as disclosed by the Applicant in the IDS).

Regarding claims 8 and 18, Loehr discloses the method/device of claim 1/11, further comprising validating the downlink control information as a configured grant activation or a configured grant activation release based on one or more values of one or more fields of the downlink control information.  NTT discloses DCI for activating or de-activating configured grants and using fields in the DCI for validation, page 3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by NTT in the system of Loehr in view with Takeda and Li in order to perform enhancements for higher layer configurations and support multiple active configured grant configurations for a given BWP.
Regarding claims 9 and 19, Loehr discloses the method/device of claim 8/18, wherein the transmitting the confirmation is based on the validating the downlink control information.  It is obvious to one of ordinary skill that the UE is not going to send a confirmation message if the DCI cannot be validated. 
Regarding claims 10 and 20, Loehr discloses the method/device of claim 9/19, further comprising activating or releasing the first configured grant configuration based on the validating the downlink control information as the configured grant activation or the configured grant activation release.  It is obvious to one of ordinary skill the UE is not going to activate or de-activate a configured grant configuration unless the DCI that indicates activating or de-activating the grant configuration can be validated.   

Response to Arguments
Applicant's arguments filed 12/30/2011 have been fully considered but they are not persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  The confirmation now has to include the id of the BWP and id of the sub-band of the BWP.  		In response, argument is moot, as new references are being used in response to the amendment.  Takeda discloses the UE can transmit a confirmation MAC CE and the CG confirmation can include information indicating a cell/carrier ID and a BWP ID, Para [0136-139].  Li discloses the carrier can have a 100 MHz bandwidth divided into five 20 MHz BWPs, Para [0208].  Therefore the confirmation MAC CE can have the ID of the larger frequency bandwidth and the smaller frequency bandwidth, in this case wideband BWP (100 MHz) and sub-band (20 MHz).  Applicant’s specification states the sub-band can be 20 MHz and the wideband BWP bandwidth consists of multiple 20 MHz, Para [0346].  Therefore wideband BWP can be 100 MHz and the sub-bands are 20 MHz, which is not different from 100 MHz carrier divided into five 20 MHz BWPs (i.e. sub-bands).  Differences in nomenclature do not carry patentable weight.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461